           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 1 of 11



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                             DISTRICT OF MASSACHUSETTS

 8
 9
                                                        Case No. 17-cv-11730-DJC
10         GHASSAN ALASAAD et al.,
11                                                      DECLARATION OF DAVID L. DENTON,
                                     Plaintiffs,        DEPUTY ASSISTANT DIRECTOR,
12                                                      CYBER DIVISION, HOMELAND
           v.                                           SECURITY INVESTIGATIONS (HSI),
13
                                                        U.S. IMMIGRATION AND CUSTOMS
14         KEVIN K. McALEENAN, Acting
                                                        ENFORCEMENT (ICE), DEPARTMENT
           Secretary of the U.S. Department of
15                                                      OF HOMELAND SECURITY (DHS)
           Homeland Security, in his official
16         capacity, et al.,

17
18
19        I, David Lee Denton, hereby declare as follows:

20    1. I am the Deputy Assistant Director, Cyber Division, Homeland Security Investigations (HSI),
21       U.S. Immigration and Customs Enforcement (ICE), Department of Homeland Security
22       (DHS), in Fairfax, Virginia. I have held this position since January 22, 2018.
23
      2. I began my career in federal law enforcement in 1996 as a Special Agent with the former
24
         U.S. Customs Service in the San Ysidro and San Diego, California field offices. I then
25
         worked in ICE headquarters in Washington, D.C. as a Program Manager and Section Chief
26
27       within the Financial, Narcotics, and Public Safety Investigations Division. I served as ICE

28       Deputy Attaché in Montreal, Canada, responsible for facilitating investigative requests
29       between HSI domestic offices and HSI’s Canadian law enforcement and government
30       counterparts regarding border related national security, immigration, and customs criminal
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                   1 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 2 of 11



 1       enforcement matters. Prior to joining HSI’s Cyber Division, I served as the HSI Assistant
 2       Special Agent in Charge, Alabama, supervising approximately 40 HSI Special Agents and
 3       support personnel, and approximately 25 Task Force Officers in offices in Birmingham,
 4
         Huntsville, Montgomery, and Mobile, Alabama.
 5
      3. In January 2017, I became the Division Chief for HSI’s Cyber Division at ICE’s Cyber
 6
         Crimes Center in Fairfax, Virginia, overseeing HSI’s Computer Forensics Unit, Cyber
 7
 8       Crimes Unit, Child Exploitation Investigations Unit, and Forensic Laboratory. In January

 9       2018, I became the Deputy Assistant Director for the Cyber Division, overseeing
10       approximately 70 personnel at the ICE Cyber Crimes Center. My responsibilities include
11       management and oversight of the Computer Forensics Program, which establishes policy and
12
         best practices within ICE for the forensic searching of electronic devices and their contents,
13
         including border searches of electronic devices.
14
      4. This declaration is based on my personal knowledge and information obtained in the course
15
         of my official duties and responsibilities.
16
17    5. ICE HSI is the principal investigative arm of DHS and is charged with securing the United
18       States from transnational criminal threats. HSI’s mission is to investigate, disrupt, and
19       dismantle terrorist, transnational, and other criminal organizations that threaten or seek to
20       exploit the customs and immigration laws of the United States. HSI enforces a diverse
21
         portfolio of federal laws, including all types of cross-border criminal activity, such as:
22
                    Financial crimes, money laundering, and bulk cash smuggling;
23
                    Commercial fraud and intellectual property theft;
24
                    Cybercrimes;
25
                    Human rights violations;
26
27                  Human smuggling and trafficking;

28                  Immigration, document, and benefit fraud;

29                  Narcotics and weapons smuggling and trafficking;

30                  Transnational gang activity;
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                       2 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 3 of 11



 1                   Export enforcement; and
 2                   International art and antiquity theft.
 3
      6. The crimes within HSI’s jurisdiction, including those described above, all tend to involve
 4
         merchandise crossing the United States border. Consequently, border search authority is a
 5
         crucial investigative tool in fulfilling HSI’s mission and responsibilities at the border and
 6
 7       investigating the criminal activity within its jurisdiction.

 8    7. Electronic devices themselves are merchandise and can contain both merchandise and
 9       evidence relating to merchandise. There is a myriad of electronic devices, such as computers,
10       phones, tablets, flash drives, and SD Cards, which can all be encountered at the border. HSI
11       will decide whether and how to conduct a search of any device based upon operational and
12
         investigative needs combined with the particular circumstances of the border encounter.
13
         Factors considered may include the device to be searched, its accessibility, its capacity, any
14
         encryption, the individual searched, the information sought, the level of suspicion, and the
15
16       status of the investigation.

17    8. For example, financial crimes such as money laundering typically involve the movement of
18       money or monetary instruments, which are merchandise, both into and out of the United
19       States. A border search of an individual’s electronic device could reveal the presence of
20
         virtual currency in an electronic wallet on the device, it could also reveal information about
21
         the movement of funds by wire transfer, the existence of bank accounts, and correspondence
22
         between co-conspirators relating to the movement and concealment of funds.
23
24    9. HSI’s investigations of cross-border crimes can implicate the regulatory and enforcement

25       missions of many other federal agencies in areas such as consumer protection, intellectual
26       property rights, food and drug safety, agriculture, vehicle emissions standards, export
27       controls of weapons and technology, tax and tariff fraud, money laundering, controlled
28       substances and drug smuggling, forced labor, human smuggling and trafficking, and
29
         counterterrorism. Consequently, HSI regularly works joint investigations with other federal,
30
         state, local, and foreign agencies. When working on such a joint investigation, HSI may
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                     3 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 4 of 11



 1       conduct a border search in furtherance of that investigation but HSI Special Agents will still
 2       limit any border search to searching for merchandise and evidence relating to merchandise, as
 3       described above, relevant to the cross-border activity that HSI has jurisdiction to investigate.
 4
      10. HSI does not undertake border searches to uncover evidence of crimes that lack a nexus to
 5
         the border. Nevertheless, during a border search HSI Special Agents may encounter
 6
         evidence of crimes that have no border nexus and may share the information with the agency
 7
 8       responsible for enforcing or administering the applicable law or, as federal law enforcement

 9       officers generally empowered to enforce federal criminal law, act on it themselves. HSI
10       cannot ignore evidence of criminal activity if they encounter it during a border search and in
11       fact may be obliged by statute, regulation, or executive order to act on and share that
12
         information with other appropriate law enforcement agencies.
13
      11. ICE Directive 7-6.1, Border Searches of Electronic Devices (Aug. 18, 2009), governs how
14
         HSI Special Agents conduct border searches of electronic devices. That policy has been
15
         supplemented by guidance issued by HSI’s Assistant Director, Domestic Operations on May
16
17       11, 2018. Pursuant to the directive and guidance, HSI must have reasonable suspicion of
18       criminal activity to conduct an advanced search of an electronic device. Basic searches do
19       not require reasonable suspicion, in accordance with the directive. HSI uses the same
20       definitions of basic and advanced searches as are found in the CBP Directive 3340-049A,
21
         Border Search of Electronic Devices (Jan. 4, 2018) ¶¶ 5.1.3-4. The ICE directive is currently
22
         under review and a formal revision of ICE policy is expected. ICE policy is sensitive and
23
         responsive to the privacy concerns raised by changing technology and ICE also recognizes
24
25       that there is congressional interest in this area. I am aware of two bills introduced during the

26       current congress to place statutory limits on the exercise of border search authority with
27       regard to electronic devices. I am also aware that ICE has engaged with lawmakers on these
28       legislative proposals and recognizes that congress is the appropriate forum for these
29
         discussion on placing statutory limits on government authority more stringent than those of
30
         the constitution.
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                    4 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 5 of 11



 1    12. Despite suspicionless searches being permitted under ICE policy, HSI Special Agents will
 2       almost always have reasonable suspicion of criminal activity before conducting a search of an
 3       electronic device. This is because HSI’s mission is not one of inspecting and interdicting
 4
         people and merchandise at the border, which is CBP’s role; rather, HSI’s mission is one of
 5
         criminal investigation. Accordingly, HSI will only conduct a border search of a device if
 6
         there is already reason to believe that it will further a criminal investigation. Such searches
 7
 8       will occur because HSI already has an open investigation involving the targeted traveler and

 9       has already developed a reasonable suspicion (based upon existing evidence) that there may
10       be evidence of cross-border criminal activity on the device. HSI will also border search an
11       electronic device if CBP Officers at the border have developed a reasonable suspicion that an
12
         individual traveler may be involved in criminal activity and so have requested HSI to respond
13
         to the port of entry to investigate further.
14
      13. When HSI Special Agents have an investigative interest in searching an electronic device,
15
         they will usually conduct an advanced search based on reasonable suspicion that the device
16
17       contains merchandise or evidence relating to merchandise relevant to an HSI criminal
18       investigation. This preference for advanced searches is due to the importance of preserving
19       any evidence discovered during a search of an electronic device for potential introduction
20       into court during a prosecution. HSI trains Special Agents in conducting advanced searches
21
         of electronic devices and has trained Computer Forensics Agents and Analysts (CFAs) to
22
         ensure the search is conducted in a forensically sound manner and that any evidence
23
         discovered can be relied on by a court.
24
25    14. Prior to conducting a border search, HSI Special Agents can review information on a traveler

26       contained in various government systems, including CBP’s record systems (TECS, Advanced
27       Passenger Information System (APIS), and Automated Targeting System (ATS)). Special
28       Agents will likely review any information that ICE maintains on the traveler in its
29
         Investigative Case Management System (ICM). ICM is a system that enables ICE personnel
30
         to create an electronic case file that organizes and links all records and documents associated
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                        5 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 6 of 11



 1       with an investigation, so they are easily accessible from a single location. It also enables
 2       personnel to link records to multiple investigations and so draw connections between cases.
 3    15. When a border search is conducted, HSI Special Agents must record the occurrence of a
 4
         search in ICE’s Investigation Case Management System (ICM). Special Agents can also
 5
         record in ICM their impressions of the search or notable observations. ICM does not contain
 6
         the forensic copies of the data on any electronic device, which are stored separately. ICM
 7
 8       only contains the descriptions that a Special Agent may make of what is observed during a

 9       search. These federal records are maintained in accordance with section 8.5(1)(b) of ICE
10       Directive 7-6.1.
11    16. Based on my personal experience over the last two decades, electronic devices have replaced
12
         physical objects as the containers for information. Whereas in the past, a traveler would
13
         carry a diary, an address book, a notebook, photographs, and other paper records, that same
14
         traveler can now carry an electronic device that can contain all the same records. This is
15
         equally true of criminals and terrorists and I am personally aware that searches of electronic
16
17       devices at the border have successfully uncovered threats to national security, illegal
18       activities, contraband, and the inadmissibility of people and things. A traveler today is
19       accordingly aware that their person and all of their effects, including electronic devices, are
20       subject to search absent a warrant at the border.
21
      17. HSI can and does conduct border searches on both inbound and outbound persons and
22
         objects, depending on the operational needs of the investigation. For example, if HSI is
23
         investigating an individual suspected of attempting to smuggle weapons technology out of
24
25       the United States, HSI would do an outbound search of the individual’s belongings, including

26       any electronic devices, for the weapons technology in question and any evidence relating to
27       that technology, the smuggling scheme, any co-conspirators, the suppliers, the potential
28       customers, and so on. If HSI is investigating an individual returning to the United States that
29
         is suspected of child sex tourism, HSI would do an inbound search of his belongings,
30
         including any electronic devices, for contraband such as child pornography and any evidence
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                    6 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 7 of 11



 1       relating to that contraband, such as communications and payments for the acquisition or
 2       potential distribution of that contraband.
 3    18. Requiring a warrant for all border searches of electronic devices would significantly impede
 4
         HSI in its mission to investigate, disrupt, and dismantle terrorist, transnational, and other
 5
         criminal organizations. As detailed above, border search authority is a crucial investigatory
 6
         tool for HSI in executing its responsibility to secure the United States from transnational
 7
 8       criminal threats. As discussed below, a requirement for search warrants at the border would

 9       essentially erase border search authority with regard to electronic devices, rendering the
10       border as if it were the interior of the United States. This would incentivize criminals to
11       conceal contraband and evidence of criminality on these devices to smuggle the same into or
12
         out of the United States. Such a rule would create a loophole in the United States’ control of
13
         its borders, undermining its national security, and diminishing its sovereignty over what can
14
         and cannot be permitted to enter the nation.
15
      19. As detailed in the HSI Search and Seizure Handbook, in general, for HSI to obtain a search
16
17       warrant, a Special Agent must submit an affidavit to a federal magistrate or judge. The
18       Special Agent must prepare the affidavit establishing probable cause to believe that evidence
19       of a crime exists in the places and things to be searched. The affidavit must contain:
20
                An introductory section identifying the SA and describing the SA’s background,
21
                 training, and experience.
22
23              A section describing the purpose of the affidavit, including the specific statutory
24               violations and legal authorities for requesting the warrant.
25              As complete an identification and description of the property or item to be searched as
26               possible, including not only an overall description of the property or item, but also
27               any identifying marks or numbers, such as serial numbers.
28
                As detailed and inclusive as possible a description of the evidence sought and the
29
                 items to be seized. In the case of electronic devices, Special Agents will need the
30
                 assistance and expertise of a CFA.
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                      7 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 8 of 11



 1              A section providing background information about the investigation. This may
 2               include an overview of the investigation leading up to the discovery of probable cause
 3               for the search warrant. For investigations dealing with complex violations or technical
 4               issues, this section may also provide definitions or explanations necessary for an
 5               understanding of the probable cause.
 6
                A statement of probable cause, including enough detailed information and relevant
 7
                 facts of the investigation for the judge to make a finding of probable cause. In
 8
                 addition to the Special Agent’s firsthand observations, if the Special Agent uses
 9
                 hearsay from non-law enforcement third parties, such as informants, the Special
10
                 Agent should include the reasons why he or she believes that the information is
11
                 reliable. If the Special Agent used his or her training and experience to add value to
12
                 certain facts in the investigation, this should be stated and explained in the affidavit.
13
14    20. In all but the most rare and exigent of circumstances, Special Agents are required by
15       regulation to obtain the concurrence of an Assistant United States Attorney for the seeking of
16       a warrant. Once that concurrence is obtained, the Special Agent must sign and swear to the
17
         affidavit’s contents in the presence of the magistrate or judge. Therefore, obtaining a search
18
         warrant not only requires extensive work and time by the HSI Special Agent seeking the
19
         warrant, it also requires coordination with and the work and time of an Assistant United
20
21       States Attorney and a federal magistrate or judge. Accordingly, seeking a search warrant is

22       not something that HSI Special Agents undertake lightly or quickly.
23    21. Search warrants are usually the culmination of an investigation that has, by other means,
24       established probable cause that evidence of criminality will be found in the places and things
25       to be searched. This is because the probable cause standard required for a search warrant is
26
         the same as to arrest and indict an individual for committing a felony. Consequently,
27
         execution of a search warrant commonly occurs in tandem with the arrest and charging of the
28
         targets of the investigation and is also usually the occurrence when an investigation of an
29
30
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                     8 of 11
           Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 9 of 11



 1       individual or organization transitions from a covert investigation that the targets are unaware
 2       is occurring to an overt one.
 3    22. In contrast, a border search is generally not a search where the places and things to be
 4
         searched can be particularly described in advance, as required in a warrant, but is a search of
 5
         the individual and her belongings as she chooses to present them at the border. The things to
 6
         be searched at the border are not those identified, described, and targeted by the government,
 7
 8       but whatever the traveler chooses to carry with her across the border between nations.

 9       Because of these differences, it is impractical, if not impossible, for the government to seek a
10       warrant to search any particular possession of a traveler upon her arrival at the border
11       because what, where, how, and when she presents herself and her possessions at the border is
12
         generally not knowable to the government in advance.
13
      23. Requiring a warrant for electronic devices at the border would have serious consequences for
14
         border security by creating a category of, and a container for, merchandise immune from
15
         border search. Such an obvious loophole in the ability of the United States to patrol its
16
17       borders would inevitably result in exploitation by criminals, terrorists, and transnational
18       criminal organizations to smuggle merchandise, contraband, and evidence of criminal
19       conspiracies into and out of the United States.
20    24. One real example that demonstrates the need for ICE to be able to conduct border searches of
21
         electronic devices without first having probable cause or obtaining a warrant is the
22
         investigation into export violations by a Chinese corporation. The Corporation and its U.S.
23
         affiliate were under investigation for export violations and some of its employees were
24
25       suspected of leaving the United States with information concerning the scheme to evade

26       export controls. Based upon that reasonable suspicion, HSI Special Agents detained and
27       searched electronic devices from several of the corporation’s employees as they were
28       departing the United States. Documents discovered as a result of those border searches
29
         implicated the corporation’s executive management in a conspiracy to avoid U.S. export
30
         control laws. On the basis of those documents, the corporation and three of its affiliates were
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                    9 of 11
          Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 10 of 11



 1       added to the Export Administration Regulations Entity List, restricting their ability to gain
 2       export licenses, and the corporation subsequently pleaded guilty to exporting significant
 3       amounts of U.S. origin goods to Iran, in violation of U.S. sanctions and export controls, and
 4
         paid a fine of more than $430 million.
 5
      25. If HSI Special Agents had been required to obtain warrants prior to conducting searches of
 6
         the electronic devices, those border searches could not have taken place because the
 7
 8       information available to HSI at the time did not rise to the level of probable cause to seize or

 9       search those devices. Those employees would have departed the United States without their
10       devices being searched, and the evidence that directly led to the enforcement actions taken
11       against the corporation would not have been discovered. This would have at least delayed, if
12
         not entirely thwarted, detection of the conspiracy to evade U.S. export controls and continued
13
         to allow the sale of U.S. technology to Iran, in violation of sanctions.
14
      26. Another real example demonstrating the negative consequences of a probable cause and
15
         warrant standard is an HSI investigation, in collaboration with foreign law enforcement
16
17       partners, that developed information that third-party money launderers were providing illegal
18       money laundering solutions to foreign government officials and politically connected
19       individuals. The joint investigation identified an individual as a possible money launderer
20       and his cell phone was detained and searched when he entered the United States at the Miami
21
         International Airport. Although the investigation had established reasonable suspicion that
22
         this traveler was involved in a money laundering scheme, and that his electronic devices may
23
         contain evidence of money laundering, the investigation lacked probable cause at that time.
24
25       The border search of the cell phone uncovered messages, documents, and communications

26       regarding transfers and financial contracts involving millions of U.S. Dollars and foreign
27       currency. The cell phone search and also resulted in the identification of thousands of
28       contacts, bank accounts, and businesses associated with the money laundering scheme.
29
30
31
32   DECLARATION OF DAVID DENTON
     HOMELAND SECURITY INVESTIGATIONS
33   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                   10 of 11
Case 1:17-cv-11730-DJC Document 98-2 Filed 06/06/19 Page 11 of 11
